
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5462
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 15, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend title III of the Public Health
		  Service Act to authorize the Secretary of Health and Human Services to
		  establish and implement a birth defects prevention, risk reduction, and public
		  awareness program.
	
	
		1.Short titleThis Act may be cited as the
			 Birth Defects Prevention, Risk
			 Reduction, and Awareness Act of 2010.
		2.Birth defects
			 prevention, risk reduction, and awareness
			(a)ProgramThe Public Health Service Act
			 (42 U.S.C. 201 et
			 seq.) is amended by inserting after section 317T
			 (42 U.S.C.
			 247b–22) the following new section:
				
					317U.Birth defects
				prevention, risk reduction, and awareness
						(a)Grant
				programThe Secretary shall establish and implement a birth
				defects prevention and public awareness program to award grants to States or
				organizations for the provision of pregnancy and breastfeeding information
				services.
						(b)PreferenceIn
				the case of States or organizations that are otherwise equally qualified, the
				Secretary, in awarding a grant under this section, shall give preference
				to—
							(1)States that made
				pregnancy and breastfeeding information services available on January 1, 2006;
				and
							(2)organizations that
				will provide pregnancy and breastfeeding information services in such
				States.
							(c)Matching
				fundsThe Secretary may only award a grant under this section to
				a State or organization that agrees, with respect to the costs to be incurred
				in carrying out the grant activities, to make available (directly or through
				donations from public or private entities) non-Federal funds toward such costs
				in an amount equal to not less than 25 percent of the amount of the
				grant.
						(d)CoordinationThe Secretary shall ensure that activities
				carried out using a grant under this section are coordinated, to the maximum
				extent practicable, with other birth defects prevention and environmental
				health activities of the Federal Government, including activities carried out
				by the Health Resources and Services Administration and the Centers for Disease
				Control and Prevention with respect to pediatric environmental health specialty
				units and children’s environmental health centers.
						(e)EvaluationIn
				furtherance of the program established under subsection (a), the Secretary
				shall provide for an evaluation of pregnancy and breastfeeding information
				services to identify efficient and effective models of—
							(1)providing
				information;
							(2)raising awareness
				and increasing knowledge about birth defects prevention measures;
							(3)modifying risk
				behaviors; or
							(4)other outcome
				measures as determined appropriate by the Secretary.
							(f)Pregnancy and
				breastfeeding information services definedFor purposes of this
				section, the term pregnancy and breastfeeding information
				services includes only—
							(1)information
				services to provide accurate, evidence-based, clinical information regarding
				maternal exposures during pregnancy or breastfeeding that may be associated
				with birth defects or other health risks to an infant that is breastfed, such
				as exposures to medications, chemicals, infections, foodborne pathogens,
				illnesses, nutrition, or lifestyle factors;
							(2)the provision of
				accurate, evidence-based information weighing risks of exposures during
				breastfeeding against the benefits of breastfeeding; and
							(3)the provision of
				information described in paragraph (1) or (2) through counselors, Web sites,
				fact sheets, telephonic or electronic communication, community outreach
				efforts, or other appropriate means.
							(g)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $4,500,000 for fiscal year 2012, $5,500,000 for fiscal year
				2013, $6,500,000 for fiscal year 2014, $7,500,000 for fiscal year 2015, and
				$8,500,000 for fiscal year
				2016.
						.
			
	
		
			Passed the House of Representatives September 30
			 (legislative day September 29), 2010.
			Lorraine C. Miller,
			Clerk.
		
	
